IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00285-CV

DAMON BESHEARS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 414th District Court
                            McLennan County, Texas
                           Trial Court No. 2015-3058-5


                        MEMORANDUM OPINION


      Damon Beshears appeals the issuance of a protective order against him which

was rendered on August 12, 2015. By letter dated September 17, 2015, the Clerk of this

Court notified Beshears that the appeal was subject to dismissal because the original

filing fee of $195.00 had not been paid and warned Beshears that the Court would

dismiss the appeal unless, within 10 days from the date of the letter, Beshears paid the
filing fee or obtained indigent status for the purposes of appeal. Ten days have passed,

and Beshears has not responded.

        This appeal is dismissed. TEX. R. APP. P. 42.3(c).




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 15, 2015
[CV06]




Beshears v. State                                                                 Page 2